—Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered October 13, 1993, convicting her of criminal possession of a controlled substance in the second degree, upon her plea of guilty, and imposing sentence. The appeal brings up for review the denial of the branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The Supreme Court properly rejected the defendant’s contention that the application for a warrant to search the defendant’s home was deficient (see, People v Comforto, 62 NY2d 725, 727; People v Rodriguez, 52 NY2d 483, 489; People v Elwell, 50 NY2d 231). Additionally, the defendant’s contention that the factual *761allocution underlying her plea was defective is unpreserved for appellate review (see, People v Lopez, 71 NY2d 662, 665; People v Pellegrino; 60 NY2d 636; People v Winbush, 199 AD2d 447; People v Willingham, 194 AD2d 703) and, in any event, without merit (People v Giddens, 217 AD2d 589; People v Durant, 198 AD2d 515; People v Hronopoulos, 192 AD2d 720; see also, People v Pelchat, 62 NY2d 97, 108; People v Evans, 58 NY2d 14; People v Di Raffaele, 55 NY2d 234; People v McVay, 148 AD2d 474).
The defendant’s sentence is not excessive (see, People v Coats, 195 AD2d 519; People v Kazepis, 101 AD2d 816). Miller, J. P., Thompson, Ritter and Krausman, JJ., concur.